     Case: 3:20-cv-00858-wmc Document #: 11 Filed: 12/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                             Plaintiff,

               V.                                      Case No.: 20-cv-858-wmc

 $2,864.22 IN U.S. CURRENCY,

                             Defendant.


                            ORDER OF DEFAULT JUDGMENT


       The United States of America, by its attorney, Scott C. Blader, United States

Attorney for the Western District of Wisconsin, by Heidi L. Luehring, Assistant United

States Attorney, the government filed a Verified Complaint of Forfeiture in rem against

the defendant $2,864.22 in U.S. currency.

       1.     The complaint alleges that the defendant currency was furnished or

intended to be furnished in exchange for a controlled substance, was proceeds traceable

to such an exchange, or was money used or intended to be used to facilitate a violation

of Title II of the Controlled Substances Act, 21 U.S.C. §§ 801 et seq. As such, these funds

are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6). ECF. NO. 1.

       Notice of this action was accomplished by direct notice to Darrin Demrow and

the defendant currency.
     Case: 3:20-cv-00858-wmc Document #: 11 Filed: 12/01/20 Page 2 of 2




        Notice of the forfeiture complaint,was published on the official internet

government forfeiture site www.forfeihire.gov September 18, 2020, through October 17,

2020. ECF Nos. 8 and 8-1.

       No claim, answer, or other responsive pleadings have been filed pursuant to

Rule G (4) and (5) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions.

       The United States of America has made application to this Court for a final

default judgment to be entered,

       IT IS HEREBY ORDERED, ADJUDICATED, AND DECREED that:

       1.     The Default Judgment of Forfeiture is hereby entered whereby all right,

title, and interest in the defendant $2,864.22 in U.S. currency, is conveyed to the

Plaintiff, United States of America.

       2.     The defendant currency is to be disposed of according to law.



DATED:      11/ov~.w 30, JfJ~O
                            J




                                              United tates District J    e
              ·r day ofWo,ember
Entered this fs
                      o~~
                                2020.p~C J ~

                                             PETER OPPENEER, Clerk of Court
                                             United States District Court
                                                          :
                                             2
